DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 10/12/22.  Claims 1-10, 12, 15-16 and 20 are cancelled; claim 11 is amended; claims 11, 13-14, 17-19 and 21 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 11, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al. (US Pub. No. 2016/0213985) in view of Yabu (US Pub. No. 2003/0104878) and further in view of Beach et al. (US Pub. No. 2009/0286611) and even further in view of Kusomoto (US Pub. No. 2005/0221913) and further in view of Horacek et al. (US Pat. No. 7,854,666).  
With respect to claims 11 and 21, Jertson et al. teaches a hollow-type golf club head that, when oriented in a reference position, comprises: a striking wall 730; a sole portion; a top portion 734 having an exterior surface and an interior surface; a hosel 824 extending from the top portion and defining a hosel axis (Fig.’s 8-11; paragraph [0074]); a plurality of external ribs 1530 located on the exterior surface of the top portion 734, the plurality of external ribs 1530 each being generally elongate in a front-to-rear direction and spaced apart from each other by a distance D2 (inherent); and at least one internal rib 1540 that is (i) located on the interior surface of the top portion 734 and (ii) is generally elongate in the front-to-rear direction (Fig. 10; paragraph [0075]); wherein the striking wall 730 further comprises a striking face configured to impact a golf ball, the striking face including a central apex, wherein the plurality of external ribs 1530 are spaced rearwardly from the central apex by a distance D3 (best seen in Fig. 8) 
Jertson teaches wherein the external ribs are spaced apart an inherent distance but does not expressly disclose is numeric value, and therefore does not expressly teach spacing D2 of between 12 and 18mm as claimed. However, Yabu, directed to the analogous art of ribs positioned on the crown of a hollow golf club heads with, teaches such features as spacing ribs 9 on the crown a distance D2 between 12 and 18mm (paragraph [0045]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize a spacing interval as taught by Yabu. At paragraph [0051], Yabu discloses wherein the crown ribs are used to control resonance/frequency of the club head and rigidity. By selecting a distance D2 for the external ribs of Jertson within the pitch ranges taught by Yabu, the golf club will have an optimal level of rigidity (i.e. not too large, or too small) and hitting sound (i.e. not too low, or too high). The proposed modification is considered to have a reasonable expectation of success as Jertsen et al. expressly contemplates modifications to the rib 1540 arrangements, including their number (paragraph [0076]). Notably, Jertsen et al., like Yabu, expressly recognizes wherein the external ribs contribute to the rigidity and hitting sound of the club (paragraphs [0076]-[0077]), further supporting the combination. 
Regarding the limitation that, in a top view of the club head, a center of gravity of the club head is located toe-ward of the plurality of external ribs, Jertson does not expressly provide the CG position for the embodiment in Fig.’s 8-11. However, a neutral CG at the face center would be toe-ward of at least the two most heel-ward ribs 1530 shown in Fig.’s 8 and 11.  Examiner cites to analogous art Beach et al. for its express teaching of using adjustable weighting ports to shift a CG toe-ward of the face center point up to 10 mm (paragraphs [0232]-[0235]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to move CG toe-ward up to 10mm, as this will expectantly provide a “draw biased shot” (See paragraph [0210] of Beach et al). The proposed combination is considered to have a reasonable expectation of success as the weigh ports can be easily incorporated into the body via known manufacturing techniques, including molding, casting, machining without frustrating the intended purpose of Jertson. 
Jertson et al. does not expressly teach wherein the internal rib is (iii) longer in length than the plurality of external ribs, and (iv) extends entirely from the top portion to the sole portion and almost to an interface between the top portion and the striking wall.  However, Kusomoto, directed to the analogous art of golf clubs with ribs, teaches the following to be known in the art: an internal rib 10 (including portion 10a) that extends entirely from the top portion to the sole portion and almost to an interface between the top portion and the striking wall (Fig. 3; paragraph [0082]; See also Section 2 above). At the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to extend the least one of the internal rib 1540 of Jertson from a position almost at the interface to the sole portion as taught by Kusomoto. The motivation to combine is to allow to “the swing” to be “stabilized without twisting operation of the wrists”. This expectantly improves club face squareness at impact (See paragraph [0091] extolling the benefits of the internal rib 10). The proposed modification is considered to have a reasonable expectation of success as Jertsen et al. expressly contemplates modifications to the rib 1540 arrangements (paragraph [0076]) and expressly contemplates wherein the internal rib can be formed on the skirt and sole (paragraph [0075]). The combined teachings of Jertson et al. as modified by Kusomoto are considered to teach wherein the internal rib is (iii) longer in length than the plurality of external ribs since the internal rib of Kusomoto extends from a middle section of the sole to “almost” the interface of the striking wall and top portion. 
Jertson et al., as stated above, teaches wherein the plurality of external ribs are spaced rearwardly from the central apex by a distance D3 (Fig. 8). Jertson et al. does not expressly disclose the numerical value of distance D3, however, from Fig. 8 the ribs are spaced rearward of turbulators 1350.  Examiner again cites to analogous art reference Kusomoto for its express teaching of a rearward offset for a crown rib, denoted by R1, of a distance between 25 mm and 45 mm (Fig. 3; paragraph [0084]).  At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to space the external ribs of Jertson et al. a distance D3 as claimed. Although Kusomoto discusses an offset distance for internal rib 10, the structural significance of the offset is equally applicable to an external rib. As Kusomoto teaches, the rear offset D3 ensures that “plate member 106 is allowed to deflect at the time of impact to thereby enhance the repulsive force” (paragraph [0119]) and to increase rearward rigidity of the crown to facilitate “the deflection of the face portion, thereby making it possible to realize the improvement in the repulsion properties against the ball” (Kusomoto paragraph [0087]). The proposed modification is considered to have a reasonable expectation of success as Jertsen et al. expressly contemplates modifications to the rib 1540 arrangements (paragraph [0076]). Should applicant argue that Kusomoto does not teach a sufficiently narrow range for the offset distance (“5 mm or greater”), examiner cites to MPEP 2144.05 - where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Again, Kusomoto establishes that the set back distance for a crown rib is a result effective variable for face deflection. Positioning too close will have deleterious effect on the trampoline effect of the face. One ordinary skill in the art would have found it obvious to position the external ribs a distance R3, including within the claimed range, via routine experimentation, to ensure adequate face deflection. 
Lastly, Jertson et al. does not expressly teach wherein the internal rib 1540 extends closer to the striking face than a step-down portion of the crown that moves toward the sole. However, Horacek et al., directed to the analogous art of hollow golf clubs, teaches such features to be known in the art – Fig. 10 (g), (h) showing internal rib 404 extending forward of the step down portion, more closer to the face. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate a step down portion into Jertson et al. and lengthen the internal rib 1540 to extend closer to the striking face than the step down. The motivation to combine is derived from the express teaching of Horacek: From column 4, lines 1-30, the step-down portion will expectantly reduce clubhead volume and required manufacturing material which will decrease manufacturing costs. The step down also lowers club CG to produce “improved launch conditions” Id. Horacek further teaches that the internal rib serves to provide “tuning of the modal characteristics” of the club and increases the bending stiffness of the crown (column 6, lines 34-45). The proposed modification is considered to have a reasonable expectation of success. For example, the turbulators can be positioned at a non-stepped portion of the face and the recesses can be positioned rearward of the step down. This will ensure that the step-down portion is incorporated without negating any of the crown features taught by Jertson et al. Moreover, lengthening the internal rib 1540 such that it extends closer to the face than the step-down portion can be accomplished by known rib formation techniques. 
With respect to claims 17 and 19, Jertson teaches a driver type hollow club (paragraph [0081], but does not expressly disclose the Izz or volume. However, the claimed inertial and volume properties are obvious in the art as evidenced by Beach et al. at paragraphs [0231] and [0239]. At time of applicant’s filing, one ordinary skill in the art would have found it obvious to design the club volume and inertia within the ranges taught by Beach et al, as both references are directed to the analogous art of golf club heads. The motivation to combine references is for the expected purpose of providing forgiveness (large MOI) and large sweet spot (large volume) to the golf club. The proposed modification is considered to have a reasonable expectation of success since these are known values for a driver, which Jertson expressly teaches the club to be (paragraph [0081]). 
With respect to claim 18, Jertson et al. inherently teaches a CG depth D4 that makes up an inherent percentage of the club depth, but does not expressly disclose these values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) – MPEP 2144.05. At time of applicant’s effective filing, one ordinary skill in the art would recognize that golf club CG rearward positioning expectantly provides increased inertia of the golf club such that off-center caused face twisting will be reduced. As extrinsic evidence, examiner cites to Johnson et al. (US Pub. No. 2014/0031139) at paragraphs [0048]-[0049]. Again, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal D4 to depth percentage including within the claimed range for the expected purpose of improving forgiveness with a rearward CG resulting from the increased MOI.  The proposed modification is considered to have a reasonable expectation of success as Fig. 9 shows a rearward weight, implying a desire and means for rearward CG. 

4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al. (US Pub. No. 2016/0213985) in view of Yabu (US Pub. No. 2003/0104878) and further in view of Beach et al. (US Pub. No. 2009/0286611) and even further in view of Kusomoto (US Pub. No. 2005/0221913) and Horacek et al. (US Pat. No. 7,854,666) and Takechi (US Pub. No. 2016/0332042).
With respect to claim 13, Jertson teaches wherein the external ribs 1530 are positioned on the perimeter of the recesses 1534 and the internal ribs 1540 are positioned “substantially” in the middle” of the recesses 1534 (paragraphs [0074]-[0075]). Thus, Jertson teaches a distance D1, but does not expressly disclose this distance or the distance of the recesses.  Examiner cites to Takeshi for its express teaching of spacing distances D1 between internal and external ribs greater than 4 mm (paragraphs [0047], [0048] – S1, S2 “may be 5 mm or more and to be 40 mm or less”). Hence, at the time of filing, one having ordinary skill in the art would have found it obvious to provide distances at least as great as 4 mm therebetween to improve the stability of the golf club at impact by increasing the club inertia in the heel to toe direction. Although Takeshi’s ribs are positioned on the sole portion, one ordinary skill in the art would recognize that inertia in the heel to toe direction is dependent on the front to rear mass, which Takeshi and Jertson each teach ribs extending front to rear. 

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al. (US Pub. No. 2016/0213985) in view of Yabu (US Pub. No. 2003/0104878) and further in view of Beach et al. (US Pub. No. 2009/0286611) and even further in view of Kusomoto (US Pub. No. 2005/0221913) and Horacek et al. (US Pat. No. 7,854,666) and Tom (US Pat. No. 6,319,148). 
As per claim 14, from Fig. 8 and 11, Jertson et al. shows a slight divergence of the external ribs 1530 in the rearward direction.  However, Tom, directed to the analogous art of golf club heads with rib portions, teaches such features as converging ribs to be known in the art (Fig. 5 – ribs 62, Column 8, lines 1-29). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to converge the ribs in the rearward direction for the expected purpose of improving aerodynamics of the body and increasing the clubs’ ability to return to a square face to promote straight ball flight (Tom - column 8, lines 5-20). The proposed modification is considered to have a reasonable expectation of success as Jertson et al. expressly contemplates modifications to the rib 1540 and recess arrangements (paragraph [0076]).



Response to Arguments
6.	Applicant’s arguments with respect to the amended portion of claim 1 have been considered but are substantially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant does suggest that modifying primary reference Jertson et al. to include the internal rib closer to the striking face than the step down would be improper. Since the recesses cannot extend beyond the turbulator(s) 1350, according to applicant, Jertson et al. cannot have its internal rib 1540 extend as claimed. This argument is not persuasive. First, the length of the internal rib is not limited by the location of the recesses. One ordinary skill can easily extend at least one internal rib without affecting the recesses at the crown mid and rear locations. Moreover, the internal rib is positioned within the club head, and therefore does not interfere with the turbulators. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711